         Case: 1:20-cv-00180-DAS Doc #: 38 Filed: 06/15/21 1 of 2 PageID #: 163




                           IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                    ABERDEEN DIVISION

JAMEY PAUL BURRAGE                                                                        PLAINTIFF

V.                                                       CIVIL ACTION NO. 1:20-CV-00180-DAS

LEE COUNTY                                                                              DEFENDANT

               AMENDED ORDER DENYING PLAINTIFF'S THIRD MOTION
                   TO PROCEED IN FORMA PAUPERIS ON APPEAL

        Plaintiff’s third application for leave to proceed in forma pauperis on appeal pursuant to 28

U.S.C. § 1915 is DENIED for the following reason(s):

        □ The applicant is not a pauper.

      The applicant has not complied with the requirements of 28 U.S.C. § 1915(a)(1) or (a)(2)

or has failed to supply the consent and authorization forms required by the institution having

custody of the applicant, allowing collection of fees from the inmate trust fund account or

institutional equivalent.

        □ The applicant is barred from proceeding in forma pauperis on appeal because of the “three

strikes” rule of 28 U.S.C. § 1915(g).

         Pursuant to 28 U.S.C. § 1915 (a)(3) and Fed. R. App. R. 24(a)(3), the court

certifies that the appeal is not taken in good faith.

        There is no basis to pursue the appeal; Plaintiff has failed to state a claim upon which

relief can be granted.

IF PERMISSION TO APPEAL IN FORMA PAUPERIS IS DENIED BECAUSE THE
COURT CERTIFIES THE APPEAL IS NOT TAKEN IN GOOD FAITH, COMPLETE
THE SECTION BELOW.

         Although this court has certified that the appeal is not taken in good faith under 28
        Case: 1:20-cv-00180-DAS Doc #: 38 Filed: 06/15/21 2 of 2 PageID #: 164




U.S.C. § 1915(a)(3) and Fed. R. App. P. 24(a)(3), the applicant may challenge this finding

pursuant to Baugh v. Taylor, 117 F.3d 197 (5th Cir. 1997), by filing a separate motion to proceed

IFP on appeal with the Clerk of Court, U.S. Court of Appeals for the Fifth Circuit, within thirty

(30) days from the date of this order. The cost to file a motion to proceed on appeal with the

Fifth Circuit is calculated below, and if the appellant moves to proceed on appeal IFP, the prison

authorities will be directed to collect the fees as calculated in this order.

         The plaintiff is assessed an initial partial fee of $13.00. The agency having custody

of the prisoner shall collect this amount from the trust fund account or institutional equivalent,

when funds are available, and forward it to the clerk of the district court.

         Thereafter, the plaintiff shall pay $492.00, the balance of the filing fees, in periodic

installments. The appellant is required to make payments of 20% of the preceding month’s

income credited to the appellant’s prison account until appellant has paid the total filing fees of

$505.00. The agency having custody of the prisoner shall collect this amount from the trust fund

account or institutional equivalent, when funds are available and when permitted by 28 U.S.C. §

1915(b)(2), and forward it to the clerk of the district court.

        If the appellant moves to proceed on appeal IFP, the clerk shall mail a copy of this

order to the inmate accounting office or other person(s) or entity with responsibility for

collection and remitting to the district court interim filing payments on behalf of prisoners, as

designated by the facility in which the prisoner is currently or subsequently confined.

        SO ORDERED, this the 14th day of June, 2021.
                                                        /s/ David A. Sanders      ______
                                                        DAVID A. SANDERS
                                                        UNITED STATES MAGISTRATE JUDGE
